DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2022 has been entered.
Status of claims within the present application:
Claims 1 – 2, 13 – 17, 21 – 23, and 25 – 33 are pending.
Claims 1, 13 – 16, and 20 are amended.
Claims 3 – 12, 18 – 19, and 24 are cancelled.
Claims 25 – 33 are new.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190190695 A1 to Kaul et al., (hereafter, “Kaul”) in view of US 20160239657 A1 to Loughlin-McHugh et al., (hereafter, “Loughlin”), in view of US 20170286698 A1 to Shetty et al., (hereafter, “Shetty”), and in view of US 9838205 B2 to Lundstrom.
Regarding claim 1, Kaul teaches a method, comprising: a command to at least one computer for: using the key to encrypt storage of the device; [Kaul, para. 36 discloses encrypts the sensitive database or information using the techniques described herein. The data owner 302 then sends the encrypted database to the cloud service provider 304 for maintenance and storage. The data owner 302 additionally sends the encryption keys to the security agent 303 so that the security agent 303 can encrypt queries provided by clients 301A-301X before sending to the cloud storage provider 304. Additionally, the security agent 303 decrypts information received from the cloud service provider 304 before returning a plaintext result to the requesting client 301A-301X. Alternatively, rather than the data owner 302 encrypting the data and then sending the encryption keys to the security agent 303, the data owner may send the unencrypted data to the security agent 303 for encryption by the security agent 303 before being sent to the cloud storage provider 304], but Kaul does not teach presenting graphical user interface (GUI) on a display, the GUI comprising a selector that is selectable to issue a command to at least one computer for generating a key: storing the key at a hypertext transfer protocol secure (HTTPS)-based storage area; generating a key based on one or more of: at least one hardware component identifier for hardware of a device, and at least one piece of firmware code of the device.
However, Shetty does teach storing the key at a hypertext transfer protocol secure (HTTPS)-based storage area; [Shetty, para. 130 discloses storing the key at a hypertext transfer protocol secure (HTTPS)-based storage area. Para. 140 discloses upload service 320 receives a response from HSM 702 including the encrypted object key, via HSM proxy 704 (and optionally load balancer 806 in the case of deployment 800). Then, in a fourth step 1108, upload service 320 stores the encrypted object key in encrypted object key field 538 of the associated object key record 530. In a fifth step 1110, upload service 320 discards (permanently deletes) the plaintext object key, including from plaintext object field if the object key was temporarily stored there. Thus, according to method 1100, only an encrypted object key is stored in object database 324. This enables the customer to tightly control access to the encrypted object stored on cloud object store 102, because it controls the HSM key needed for decryption in its HSM 702]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Shetty’s system with Kaul’s system, with a motivation to eliminate the need for complex network setup and security controls between object store nodes 230(1-m) and HSM 702, because protecting and securing an HTTPS service between object store nodes 230(1-m) and HSM proxy 704 on the customer's premises, is significantly easier than opening up firewall ports and defining firewall rules at the customer. [Shetty, para. 130]
	However, Kaul in view of Shetty does not teach generating a key based on one or more of: at least one hardware component identifier for hardware of a device, and at least one piece of firmware code of the device, but Loughlin does teach generating a key based on one or more of: at least one hardware component identifier for hardware of a device, and at least one piece of firmware code of the device; [Loughlin, para. 92 discloses when the credential is generated using certain “ingredients” (such as a random sequence, random number and device metadata, such as a device identifier), it is generally more efficient to store the ingredients instead as these generally have a lower bit-size than the credential itself. The ingredients can be used to generate a copy of the credential for such comparison. For example, the credential can be generated by hashing a random seed and device metadata (e.g. which is or comprises a device identifier) a random number of times—the uPass system can store the metadata, seed and random number to create another copy later. Para. 248 – 256 discloses this process is carried out by the identity management code executed by processor 114 (or by any suitable computer mechanism) at registration of a new profile, and at each occasion the profile is used. Determine the device identification number of a new device when it is registered; Calculate the SHA-2 HMAC of this device identification number; Store this device identification number securely; For each credential generated: create a random salt value (preferably at least 8 bytes in length), combine this with the stored device identification number to create a unique credential number; perform SHA-2 hashing iteratively with the stored credential number as the seed value; the number of iterations is chosen randomly within specified bounds;]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Loughlin’s system with Kaul’s system, with a motivation to compare against a presented credential, and the profile to which the credential is bound unlocked only if the stored credential matched the presented credential [Loughlin, para. 92]
However, Kaul in view of Loughlin and Shetty does not teach presenting graphical user interface (GUI) on a display, the GUI comprising a selector that is selectable to issue a command to at least one computer for: generating a key, but Lundstrom does teach presenting graphical user interface (GUI) on a display, the GUI comprising a selector that is selectable to issue a command to at least one computer for: generating a key [Lundstrom, col. 5 lines 19 – 28 discloses upon receipt of the first private key portion and the certificate reference 32 from the authentication server 4, through the executed authentication application 22, the client device 2 generates the PIN code through an input operation of the user input interface by the end user 5, and encrypts the first private key portion with the PIN code generated thereby to generate the reference first private key portion 23. Finally, the client device 2 stores the reference first private key portion 23 and the certificate reference 32 in the storage unit.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Lundstrom’s system with Kaul’s system, with a motivation to implements a registration procedure of the network authentication method according to the embodiment of the disclosure and illustrates how the public key 312 is stored to the verification server 3, how the certification reference 32 and the reference first private key portion 23 are stored in the client device 2 and how the reference hardware identification data 41 and the second private key portion 315 are stored in the authentication server 4. [Lundstrom, col. 3 line 60 – 67 to col. 4 lines 1 – 2]

Regarding claim 33, modified Kaul teaches the method of Claim 1, but modified Kaul does not teach wherein the GUI indicates a serial number of the device, and wherein the serial number of the device establishes a first hardware component identifier of the at least one hardware component identifier.
However, Lundstrom does teach wherein the GUI indicates a serial number of the device, and wherein the serial number of the device establishes a first hardware component identifier of the at least one hardware component identifier. [Lundstrom, col. 3 lines 40 – 59 disclose the client device 2 is used by the end user 5, and may be an electronic device capable of Internet browsing or data communication, such as a personal computer, a notebook computer, a smart phone, a tablet computer, etc. The client device 2 includes a plurality of hardware components (not shown in the drawings), such as a central processing unit, a basic input/output system (BIOS) unit, a storage unit, a network interface unit, a motherboard, etc., each of which has a unique identification code (not shown in the drawings). The storage unit of the client device 2 stores a service application 21 associated with the network server 1, an authentication application 22 associated with network authentication, the certificate reference 32, and a reference first private key portion 23 obtained by encrypting the first private key portion with a personal identification number (PIN) code that is determined by the end user 5. The authentication server 4 stores the second private key portion 315, and reference hardware identification data 41 that is associated with the UID 311 of the end user 5 and that is used to verify the identity of the client device 2.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Lundstrom’s system with Kaul’s system, with a motivation to implements a registration procedure of the network authentication method according to the embodiment of the disclosure and illustrates how the public key 312 is stored to the verification server 3, how the certification reference 32 and the reference first private key portion 23 are stored in the client device 2 and how the reference hardware identification data 41 and the second private key portion 315 are stored in the authentication server 4. [Lundstrom, col. 3 line 60 – 67 to col. 4 lines 1 – 2]

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190190695 A1 to Kaul et al., (hereafter, “Kaul”) in view of US 20160239657 A1 to Loughlin-McHugh et al., (hereafter, “Loughlin”) and in view of US 20170286698 A1 to Shetty et al., (hereafter, “Shetty”) and US 9838205 B2 to Lundstrom, further in view of US 20120163589 to Johnson et al., (hereafter, “Johnson”).
Regarding claim 2, modified Kaul teaches the method of Claim 1, but Kaul does not teach comprising: generating the key based on both of: the at least one hardware component identifier for hardware of a device, and the at least one piece of firmware code of the device. 
However, Johnson does teach comprising: generating the key based on both of: the at least one hardware component identifier for hardware of a device, and the at least one piece of firmware code of the device. [Johnson, para. 78 discloses the secure enclave root key 218 (sometimes referred to as the "seal key" in the co-pending applications) is generated using data from Flags 202, the platform unique key 203, the owner epoch value 204, and attestation primitives 291. In one embodiment, the EGETKEY command combines these values together using an Advanced Encryption Standard (AES)-CMAC function (which is an National Institute of Standards and Technology (NIST) approved algorithm for deriving multiple keys from a single unique value). Para. 79 discloses the Flags 202 shown in FIG. 2 are flags associated with the secure enclave 250 indicating a particular mode of operation such as debug mode and/or an indication that the secure enclave 250 has been initialized.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Johnson’s system with modified Kaul’s system, with a motivation to preserve data between instantiations of the secure enclave (e.g., platform resets) the root key and encrypt and store data in external storage 210 (hard drive) and decrypt the data on a subsequent instantiation. [Johnson, para. 85]

Claims 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190190695 A1 to Kaul et al., (hereafter, “Kaul”) in view of US 20160239657 A1 to Loughlin-McHugh et al., (hereafter, “Loughlin”) and in view of US 20170286698 A1 to Shetty et al., (hereafter, “Shetty”) and US 9838205 B2 to Lundstrom, further in view of US 20200341744 A1 to Suryanarayana et al., (hereafter, “Surya”) and in view of US 8468580 B1 to Casey et al., (hereafter, “Casey”).
Regarding claim 13, modified Kaul teaches the method of Claim 1 comprising: subsequent to at least partially facilitating booting of the device, authenticating a person associated with a third party; and responsive to authenticating the person, transmitting the key to the device [using HTTPS communication] [Kaul, para. 36 discloses the data owner 302 additionally sends the encryption keys to the security agent 303 so that the security agent 303 can encrypt queries provided by clients 301A-301X before sending to the cloud storage provider 304], but modified Kaul does not teach subsequent to at least partially facilitating booting of the device, authenticating a person associated with a third party; using HTTPS communication.
However, Casey does teach subsequent to at least partially facilitating booting of the device, authenticating a person associated with a third party; [Casey, col. 9 lines 12 – 17 discloses software program stored and/or executed on a laptop or desktop computer system may be used to initially store and/or maintain suitable account information 62 on a portable electronic device, such as a cellular telephone or MP3 player in communication with the computer. In other embodiments the software program may be stored and/or executed on the portable electronic device, i.e., the target device on which the account information will be stored, itself.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Casey’s system with modified Kaul’s system, with a motivation to secure communication between two trusted parties based upon authenticated information stored on an electronic device. [Casey, col. 3 lines 13 – 15]
However, modified Kaul in view of Casey does not teach using HTTPS communication, but Shetty does teach using HTTPS communication. [Shetty, para. 173 discloses working memory 1412 further includes a security provider 1420 (e.g., a Java process) that provides the framework for server application 1418 to establish credentialed access to HSM 702. Working memory 1412 further includes a proxy application 1422 that receives requests for key processing from object store nodes 230, optionally translates those requests into a format usable by HSM 702 consistent with security provider 1420, and forwards the requests to HSM 702. Additionally, proxy application 1422 receives responses to the requests for key processing from HSM 702, optionally translates the responses for cloud object store 102, and forwards the responses to object store nodes 230. Cache 1424 provides temporary storage for encryption-key-related and other cryptographic communications being routed by proxy application 1420. Object store interface 1426 provides a communications interface (e.g., a REST APIs, etc.) to a private network of cloud object store 102. HSM interface 1428 provides a communications interface (VPN access, configured access through a customer's firewall, REST APIs, etc.) to a private network coupled to HSM 702. Communications protocol stack 1430 defines protocols (e.g., HTTPS, TCP/IP, etc.) facilitating communications via private network adapter 1408 and WAN adapter 1410, respectively.]
	Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Shetty’s system with modified Kaul’s system, with a motivation to eliminate the need for complex network setup and security controls between object store nodes 230(1-m) and HSM 702, because protecting and securing an HTTPS service between object store nodes 230(1-m) and HSM proxy 704 on the customer's premises, is significantly easier than opening up firewall ports and defining firewall rules at the customer [Shetty, para. 130] 

Regarding claim 14, modified Kaul teaches the method of Claim 10, comprising: and responsive to the verifying, transmitting the key to the device [using HTTPS communication] [Kaul, para. 36 discloses the data owner 302 additionally sends the encryption keys to the security agent 303 so that the security agent 303 can encrypt queries provided by clients 301A-301X before sending to the cloud storage provider 304], but modified Kaul does not teach subsequent to at least partially facilitating booting of the device, authenticating a person associated with a third party; responsive to authenticating the person, verifying identity and integrity of the device using the EFI file and/or IMG file; using HTTPS communication.
However, Casey does teach subsequent to at least partially facilitating the booting of the device, authenticating a person associated with a third party; [Casey, col. 9 lines 12 – 17 discloses software program stored and/or executed on a laptop or desktop computer system may be used to initially store and/or maintain suitable account information 62 on a portable electronic device, such as a cellular telephone or MP3 player in communication with the computer. In other embodiments the software program may be stored and/or executed on the portable electronic device, i.e., the target device on which the account information will be stored, itself.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Casey’s system with modified Kaul’s system, with a motivation to secure communication between two trusted parties based upon authenticated information stored on an electronic device. [Casey, col. 3 lines 13 – 15]
However, modified Kaul in view of Casey does not teach responsive to authenticating the person, verifying identity and integrity of the device; using HTTPS communication, but Surya does teach responsive to authenticating the person, verifying identity and integrity of the device [Surya, para. 28 discloses platform initialization firmware, including initial boot block instructions needs to be stored on SPI flash device 170. Similarly, drivers that are responsible for initializing critical platform infrastructure, for example firmware to initialize other platform devices that provide extended firmware storage must be executed before firmware stored on these devices can be retrieved. The split policies may further identify which firmware volumes can be fragmented across two or more storage devices, which EFI files can be stored in extended storage, and the like. In general, the split policy and priority information is decided based on boot criticality of the particular firmware volumes or EFI files at boot time. Para. 30 discloses a firmware storage policy is generated, the policy identifying a storage location for individual firmware volumes, fragments of firmware volumes, and EFI files. Method 500 completes at block 506 where a re-boot of information handling system is initiated and a boot service such as FFPMP 330 is provided to store the BIOS image according to the firmware storage policy. Subsequent initialization of information handling system 100 will utilize the updated firmware stored at NVRAM flash device 170 and firmware stored at one or more alternative storage locations.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Surya’s system with modified Kaul’s system, with a motivation to host the firmware update package and facilitate dissemination of the update package to one or more information handling systems and download the firmware update package from an original equipment provider or the like, and a BIOS update can be initiated when the package is executed. [Surya, para. 20]
However, modified Kaul in view of Surya does not teach using HTTPS communication, but Shetty does teach using HTTPS communication. [Shetty, para. 173 discloses working memory 1412 further includes a security provider 1420 (e.g., a Java process) that provides the framework for server application 1418 to establish credentialed access to HSM 702. Working memory 1412 further includes a proxy application 1422 that receives requests for key processing from object store nodes 230, optionally translates those requests into a format usable by HSM 702 consistent with security provider 1420, and forwards the requests to HSM 702. Additionally, proxy application 1422 receives responses to the requests for key processing from HSM 702, optionally translates the responses for cloud object store 102, and forwards the responses to object store nodes 230. Cache 1424 provides temporary storage for encryption-key-related and other cryptographic communications being routed by proxy application 1420. Object store interface 1426 provides a communications interface (e.g., a REST APIs, etc.) to a private network of cloud object store 102. HSM interface 1428 provides a communications interface (VPN access, configured access through a customer's firewall, REST APIs, etc.) to a private network coupled to HSM 702. Communications protocol stack 1430 defines protocols (e.g., HTTPS, TCP/IP, etc.) facilitating communications via private network adapter 1408 and WAN adapter 1410, respectively.]
	Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Shetty’s system with modified Kaul’s system, with a motivation to eliminate the need for complex network setup and security controls between object store nodes 230(1-m) and HSM 702, because protecting and securing an HTTPS service between object store nodes 230(1-m) and HSM proxy 704 on the customer's premises, is significantly easier than opening up firewall ports and defining firewall rules at the customer [Shetty, para. 130] 

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150067328 A1 to Yin in view of US 20060204949 A1 to Fok et al., (hereafter, “Fok”).
Regarding claim 15, Yin teaches a device, comprising: at least one processor; and storage accessible to the at least one processor and comprising instructions executable by the at least one processor to: receive input of authentication credentials; [Yin, para. 21 discloses a user of user device 210 may access a web portal to add the content delivery service account to the account of user device 210. In some implementations, user device 210 may access platform server 270 (e.g., to access a content delivery service) based on the UICCID and based on a hash value of a security input generated using a shared key stored by user device 210 and accessible to platform server 270 (e.g., a key stored by HSS/AAA server 260 that may be received by platform server 270). In some implementations, user device 210 may access the content delivery service via platform server 270 without user device 210 needing to provide login information] transmit the authentication credentials to a server; [Yin, para. 42 discloses platform server 270 may receive session token 405 and may initiate session token authentication function 410 to authentication session token 405 (e.g., to determine whether session token 405 is authentic and/or valid and to determine whether user device 210 is authorized to communicate with platform server 270). For example, platform server 270 may authenticate session token 405 by determining that session token 405 is unexpired. Additionally, or alternatively, platform server 270 may authenticate session token 405 by calculating a value and determining that the calculated value matches the value stored by the secure storage of session token 405. Additionally, or alternatively, platform server 270 may authenticate session token 405 using some other technique] communicate with the server to verify an identity of the device; [Yin, para. 55 discloses platform server 270 may determine whether user device 210 is authorized to access a service (e.g., a content delivery service) based on a UICCID of user device 210, the IMPI of user device 210 included in key response 450, and/or based on some other identifier of user device 210 (e.g., a device ID, a serial number, a telephone number, a subscriber identity module (SIM) card number, and/or some other identifier). For example, platform server 270 may store a list of user device identifiers that are authorized to access the service] communicate with the server to decrypt at least one storage area of the device; [Yin, para. 45 discloses platform server 270 may decrypt the session key using a private key associated with platform server 270, and may use the decrypted session key to decrypt the secure storage associated with session token 405. Additionally, platform server 270 may identify the value stored by the secure storage, based on decrypting the secure storage.], but Yin does not teach receive a first boot command to boot an operating system of the device; responsive to receipt of the first boot command, transmit a request for boot files to boot the device using Internet communication; receive the boot files using hypertext transfer protocol secure (HTTPS) communication to boot the device using Internet communication; and responsive to receipt of a second boot command received after the first boot command, boot the operating system of the device from local storage of the device rather than via Internet communication.
However, Fok does teach receive a first boot command to boot an operating system of the device; [Fok, para. 49 discloses wireless device 12 has computer platform 16 that can transmit data across wireless network 28, and that can receive and execute routines and applications and display data transmitted from network devices 26, such as user manager server or another computer device connected to wireless network 28. Para. 55 discloses the network device (26) sends an initial bootstrap command to the user-application module (14) of the wireless device (12). The bootstrap command may be sent via Short Message Service (SMS) communication, Automatic Call Back (ACB) communication or any other applicable communication medium. Once the wireless device is in receipt of the bootstrap command, at Event 110, the user-assistance module parses the bootstrap command and, at Event 120, establishes a wireless communication connection with the network device (26)] responsive to receipt of the first boot command, transmit a request for boot files to boot the device using Internet communication; [Fok, para. 55 discloses the network device (26) sends an initial bootstrap command to the user-application module (14) of the wireless device (12). The bootstrap command may be sent via Short Message Service (SMS) communication, Automatic Call Back (ACB) communication or any other applicable communication medium. Once the wireless device is in receipt of the bootstrap command, at Event 110, the user-assistance module parses the bootstrap command and, at Event 120, establishes a wireless communication connection with the network device (26). The communication connection may be established using Hyper Text Transfer Protocol (HTTP) or any other applicable communication protocol, suitable for file transfer, may be implemented] receive the boot files using hypertext transfer protocol secure (HTTPS) communication to boot the device using Internet communication; [Fok, para. 61 discloses the network device (in many aspects, network device 26) establishes wireless communication with the wireless device (12) by sending an initial bootstrap command to the user-application module (14) of the wireless device (12). The bootstrap command may be sent via Short Message Service (SMS) communication, Automatic Call Back (ACB) communication or any other applicable communication medium. Once the wireless device is in receipt of the bootstrap command, at Event 350, the user-assistance module parses the bootstrap command and, at Event 360, establishes a wireless communication connection with the network device. The communication connection may be established using Hyper Text Transfer Protocol (HTTP) or any other applicable communication protocol, suitable for file transfer, may be implemented.] and responsive to receipt of a second boot command received after the first boot command, boot the operating system of the device from local storage of the device rather than via Internet communication. [Fok, para. 61 discloses Once the wireless device is in receipt of the bootstrap command, at Event 350, the user-assistance module parses the bootstrap command and, at Event 360, establishes a wireless communication connection with the network device. The communication connection may be established using Hyper Text Transfer Protocol (HTTP) or any other applicable communication protocol, suitable for file transfer, may be implemented.]
	Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Fok’s system with Yin’s system, with a motivation to provide for on-demand, user-assistance in a wireless communication device, provide a device user with efficient access to a large volume of demonstration routines, and store the demonstrations both locally and remotely and by providing seamless access to the remotely stored demonstrations to allow the device user to benefit from a highly efficient means of providing demonstration routines. [Fok, para. 74]

As per claim 17, modified Yin teach the device of Claim 15, wherein the instructions are executable to: communicate with the server to verify integrity of the device. [Yin, para. 16 discloses the platform server may validate that the hash value, generated by the user device, matches the hash value generated by the platform server. Further, the platform server may store a list of UICCIDs that are associated with the content delivery service and may determine that the UICCID of the user device is associated with the content delivery service based on the list. In some implementations, the platform server may provide a session token, based on validating that the hash value, generated by the user device, matches the hash value generated by the platform server and based on determining that the UICCID of the user device is associated with the content delivery service. In some implementations, the user device may use the session token to request a session with the platform server to access the content delivery service. In some implementations, the platform server may establish a session with the user device based on receiving the session token. As a result, the user device may access a content delivery service without providing login information. Further, the content delivery service may remain secure from unauthorized users who may have knowledge of the UICCID of a user device that may be associated with a content delivery service subscription.]

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150067328 A1 to Yin in view of US 20060204949 A1 to Fok et al., (hereafter, “Fok”) further in view of US 20200341744 A1 to Suryanarayana et al., (hereafter, “Surya”) and in view of US 20170286698 A1 to Shetty et al., (hereafter, “Shetty”).
Regarding claim 16, modified Yin teaches the device of Claim 15, but modified Yin does not teach wherein the instructions are executable to: boot the device using one or more of: an extensible firmware interface (EFI) file maintained by an HTTPS service, an IMG file maintained by the HTTPS service. 
However, Surya does teach wherein the instructions are executable to: boot the device using one or more of: an extensible firmware interface (EFI) file [maintained by an HTTPS service], an IMG file [maintained by the HTTPS service.] [Surya, para. 28 discloses platform initialization firmware, including initial boot block instructions needs to be stored on SPI flash device 170. Similarly, drivers that are responsible for initializing critical platform infrastructure, for example firmware to initialize other platform devices that provide extended firmware storage must be executed before firmware stored on these devices can be retrieved. The split policies may further identify which firmware volumes can be fragmented across two or more storage devices, which EFI files can be stored in extended storage, and the like. In general, the split policy and priority information is decided based on boot criticality of the particular firmware volumes or EFI files at boot time. Para. 30 discloses a firmware storage policy is generated, the policy identifying a storage location for individual firmware volumes, fragments of firmware volumes, and EFI files. Method 500 completes at block 506 where a re-boot of information handling system is initiated and a boot service such as FFPMP 330 is provided to store the BIOS image according to the firmware storage policy. Subsequent initialization of information handling system 100 will utilize the updated firmware stored at NVRAM flash device 170 and firmware stored at one or more alternative storage locations.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Surya’s system with modified Yin’s system, with a motivation to host the firmware update package and facilitate dissemination of the update package to one or more information handling systems and download the firmware update package from an original equipment provider or the like, and a BIOS update can be initiated when the package is executed. [Surya, para. 20]
However, modified Yin in view of Surya does not teach maintained by an HTTPS service, but Shetty does teach maintained by an HTTPS service. [Shetty, para. 130 discloses protecting and securing an HTTPS service between object store nodes 230(1-m) and HSM proxy 704 on the customer's premises,]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Shetty’s system with modified Yin’s system, with a motivation to eliminate the need for complex network setup and security controls between object store nodes and HSM [Shetty, para. 130] 

Claims 20 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150067328 A1 to Yin in view of US 20200341744 A1 to Suryanarayana et al., (hereafter, “Surya”).
Regarding claim 20, Yin teaches at least one computer readable storage medium (CRSM) that is not a transitory signal, [Yin, pare. 35 discloses main memory 315 may include a random access memory (RAM) or another type of dynamic storage device that stores information or instructions for execution by processor 310. ROM 320 may include a ROM device or another type of static storage device that stores static information or instructions for use by processor 310. Storage device 325 may include a magnetic storage medium, such as a hard disk drive, or a removable memory, such as a flash memory] the computer readable storage medium comprising instructions executable by at least one processor to: store a key at a storage area of at least one server accessible via Internet communication; [Yin, para. 48 discloses user device 210 may receive security input 415 and application ID 416. In some implementations, user device 210 may determine whether user device 210 is storing a key corresponding to the application ID and may determine whether the key is expired. Para. 14 discloses the user device may leverage a bootstrapping process, used to connect the user device to a service provider network (e.g., a cellular network), to receive authentication information from a bootstrapping server, such as a home subscriber server (HSS)/authentication, authorization, accounting (AAA) server. For example, the user device may receive information identifying a key (e.g., a key ID). In some implementations, the user device may select a particular key, stored by the user device, based on the key ID. In some implementations, the key may be used to generate a hash value of the security input provided by the platform server] use the key to encrypt local storage of a client device different from the at least one server; [Yin, para. 68 discloses Secure storage key field 560 may include information identifying a secure storage key (e.g., a 128-bit AES key, and/or some other key) stored by a session token associated with the corresponding session identifier. In some implementations, the secure storage key may be generated, encrypted, and/or decrypted by a session key. Para. 69 discloses secure storage value field 570 may include information identifying a value stored by a secure storage of a session token associated with the corresponding session identifier. As described have, platform server 270 may determine the value based on an HMAC-MD5 algorithm, an HMAC-SHA1 algorithm, and/or some other algorithm with inputs, such as the private key associated with platform server 270 or some other value. Additionally, or alternatively, secure storage value field 570 may include information identifying some other value based on some other hash value generation algorithm and/or technique] responsive to verification of the integrity of the client device failing, decline to transmit the key to the client device, [Yin, para. 57 discloses platform server 270 may determine whether the hash value, included in session token request 435, matches the hash value generated by platform server 270. In some implementations, platform server 270 may provide an indication to user device 210 that session token request 435 has been denied when the hash value, included in session token request 435, does not match the hash value generated by platform server 270] responsive to verification of the integrity of the client device being successful, transmit the key to the client device [Yin, para. 45 discloses platform server 270 may compare the calculated value with the value stored by the secure storage, and authenticate session token 405 based on identifying that the calculated value matches the value stored by the secure storage. Para. 46 disclose Based on authenticating session token 405, platform server 270 may establish a session with user device 210 to allow user device 210 to access a content delivery service (e.g., to request to receive content, update account information associated with an account of the content delivery service, update subscription information, etc.). Para. 48 discloses If, on the other hand, user device 210 does not store an unexpired key corresponding to the application ID, user device 210 may provide key ID request 420 to HSS/AAA server 260. Para. 49 discloses key ID request 420 may include application ID 416, an identifier of user device 210 (e.g., a UICCID, and/or some other ID of user device 210), and a request for a key ID (e.g., information that identifies a particular key stored and shared by a UICC of user device 210 and by HSS/AAA server 260). In some implementations, HSS/AAA server 260 may receive key ID request 420 and may select a key ID based on the app ID and the identifier of user device 210. Para. 50 discloses HSS/AAA server 260 may provide the key ID in key ID response 425 to user device 210. In some implementations, key ID response 425 may include an expiry time period for a key corresponding to the key ID. In some implementations, user device 210 may select the key when the key ID is unexpired], but Yin does not teach use the at least one server to facilitate booting of the client device and installation of a guest operating system at the client device based on Internet communication between the at least one server and the client device, the booting being facilitated based on receipt of a boot command instigated based on selection of a power button of the client device, the booting facilitated using one or more of: an extensible firmware interface (EFI) file, an IMG file; based on booting the client device using the EFI file and/or IMG file, authenticate a user of the client device based on input to the client device, responsive to authentication of the user, use the EFI file and/or IMG file to verify integrity of the client device.
However, Surya does teach use the at least one server to facilitate booting of the client device and installation of a guest operating system at the client device based on Internet communication between the at least one server and the client device, the booting being facilitated based on receipt of a boot command instigated based on selection of a power button of the client device, the booting facilitated using one or more of: an extensible firmware interface (EFI) file, an IMG file; [Surya, para. 28 discloses platform initialization firmware, including initial boot block instructions needs to be stored on SPI flash device 170. Similarly, drivers that are responsible for initializing critical platform infrastructure, for example firmware to initialize other platform devices that provide extended firmware storage must be executed before firmware stored on these devices can be retrieved. The split policies may further identify which firmware volumes can be fragmented across two or more storage devices, which EFI files can be stored in extended storage, and the like. In general, the split policy and priority information is decided based on boot criticality of the particular firmware volumes or EFI files at boot time. Para. 30 discloses a firmware storage policy is generated, the policy identifying a storage location for individual firmware volumes, fragments of firmware volumes, and EFI files. Method 500 completes at block 506 where a re-boot of information handling system is initiated and a boot service such as FFPMP 330 is provided to store the BIOS image according to the firmware storage policy. Subsequent initialization of information handling system 100 will utilize the updated firmware stored at NVRAM flash device 170 and firmware stored at one or more alternative storage locations] based on booting the client device using the EFI file and/or IMG file, authenticate a user of the client device based on input to the client device, responsive to authentication of the user, use the EFI file and/or IMG file to verify integrity of the client device [Surya, para. 20 discloses a user of the information handling system may download the firmware update package from an original equipment provider or the like, and a BIOS update can be initiated when the package is executed. The payload containing the new BIOS can be authenticated, for example using a digital signature. As used herein, the term BIOS image can include primary platform initialization firmware as well as firmware associated with other platform devices. Para. 24 discloses the FFPP handler can be configured identify individual firmware volumes and EFI files included in the BIOS image. An EFI file is an executable, for example an EFI Application, and EFI Driver, and the like. In an embodiment, a firmware volume can include multiple EFI files, and a single firmware volume can be fragmented (split) for storage at multiple storage devices, whereas an EFI file is not fragmented. The FFPP handler can determine how to fragment the BIOS image based on the firmware storage policy and based on information included at the firmware update package and/or the included update payload.].
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Surya’s system with Yin’s system, with a motivation to host the firmware update package and facilitate dissemination of the update package to one or more information handling systems and download the firmware update package from an original equipment provider or the like, and a BIOS update can be initiated when the package is executed [Surya, para. 20]

As per claim 21, modified Yin teaches the CRSM of Claim 20, wherein the instructions are executable to: responsive to verification of the integrity of the client device being successful, log that the key has been provided to the client device [Yin, para. 51 discloses user device 210 may provide session token request 435 to platform server 270 to request a session token from platform server 270 based on generating the hash value. In some implementations, session token request 435 may include the hash value, an ID of user device 210, and the key ID corresponding to the key used by user device 210 to generate the hash value. Para. 52 discloses platform server 270 may look up the key ID in a storage of platform server 270 and may determine whether platform server 270 is storing a key corresponding to the key ID. Further, platform server 270 may determine whether the key is expired or unexpired based on an expiry time period of the key. If platform server 270 is not storing a key corresponding to the key ID or if the key is expired, platform server 270 may provide key request 440 to HSS/AAA server 260. In some implementations, key request 440 may include the key ID included in session token request 435 and a request to receive a key corresponding to the key ID. Additionally, or alternatively, key request 440 may include authorization information that HSS/AAA server 260 may use to authorize platform server 270 to receive the key] and decline to provide the key again responsive to receipt of another request at the at least one server to provide the key. [Yin, para. 57 discloses platform server 270 may determine whether the hash value, included in session token request 435, matches the hash value generated by platform server 270. In some implementations, platform server 270 may provide an indication to user device 210 that session token request 435 has been denied when the hash value, included in session token request 435, does not match the hash value generated by platform server 270]

Claims 22 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150067328 A1 to Yin in view of US 20200341744 A1 to Suryanarayana et al., (hereafter, “Surya”) in further view of US 20120163589 to Johnson et al., (hereafter, “Johnson”).
Regarding claim 22, modified Yin teaches the CRSM of Claim 20, but Yin does not teach wherein the key is generated at least in part based on a hash of firmware code of the client device.
However, Johnson does teach wherein the key is generated at least in part based on a hash of firmware code of the client device. [Johnson, para. 78 the secure enclave root key 218 (sometimes referred to as the "seal key" in the co-pending applications) is generated using data from Flags 202, the platform unique key 203, the owner epoch value 204, and attestation primitives 291. In one embodiment, the EGETKEY command combines these values together using an Advanced Encryption Standard (AES)-CMAC function (which is an National Institute of Standards and Technology (NIST) approved algorithm for deriving multiple keys from a single unique value). Para. 80 discloses each computing platform is provided with a platform unique key 203 which may be permanently stored in the CPU and/or chipset components (e.g., by programming fuses). Enclave-specific keys such as the root key 218 are derived (in part) from the platform unique key 203. In one embodiment, a secure enclave 250 uses the EGETKEY command described in the co-pending applications to retrieve the platform unique key 203.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Johnson’s system with modified Kaul’s system, with a motivation to preserve data between instantiations of the secure enclave (e.g., platform resets) the root key and encrypt and store data in external storage 210 (hard drive) and decrypt the data on a subsequent instantiation. [Johnson, para. 85]

Regarding claim 23, modified Yin teaches the CRSM of Claim 22, but Yin does not teach wherein the firmware code is firmware code for an input device of the client device.
However, Johnson does teach wherein the firmware code is firmware code for an input device of the client device. [Johnson, para. 78 the secure enclave root key 218 (sometimes referred to as the "seal key" in the co-pending applications) is generated using data from Flags 202, the platform unique key 203, the owner epoch value 204, and attestation primitives 291. In one embodiment, the EGETKEY command combines these values together using an Advanced Encryption Standard (AES)-CMAC function (which is an National Institute of Standards and Technology (NIST) approved algorithm for deriving multiple keys from a single unique value). Para. 80 discloses each computing platform is provided with a platform unique key 203 which may be permanently stored in the CPU and/or chipset components (e.g., by programming fuses). Enclave-specific keys such as the root key 218 are derived (in part) from the platform unique key 203. In one embodiment, a secure enclave 250 uses the EGETKEY command described in the co-pending applications to retrieve the platform unique key 203.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Johnson’s system with modified Kaul’s system, with a motivation to preserve data between instantiations of the secure enclave (e.g., platform resets) the root key and encrypt and store data in external storage 210 (hard drive) and decrypt the data on a subsequent instantiation. [Johnson, para. 85]

Claims 25 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150067328 A1 to Yin in view of US 20060204949 A1 to Fok et al., (hereafter, “Fok”) in further view of US 20170228228 A1 to Lin.
Regarding claim 25, modified Yin teaches the device of Claim 15, but modified Yin does not teach wherein the instructions are executable to: receive the boot files using hypertext transfer protocol secure (HTTPS) communication to boot the device using Internet communication and to install the operating system.
However, Lin does teach wherein the instructions are executable to: receive the boot files using hypertext transfer protocol secure (HTTPS) communication to boot the device using Internet communication and to install the operating system. [Lin, para. 44 discloses a BMC, using an Intelligent Platform Management Interface (IPMI) command, requests the server to retrieve the deployment utility on a next boot up. For example, the BMC can send an IPMI command, including specified locations of the remote server and deployment utility, to change settings on UEFI HTTP boot that causes the UEFI to use iPXE to retrieve the deployment utility from the specified locations.]
	Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Lin’s system with Yin’s system, with a motivation for remotely launching a deployment utility for installing an operating system or firmware on a server. The deployment utility is retrieved from a remote server through a network such as the Internet. The server executes the deployment utility to install the operating system or firmware without needing to download or store the deployment utility in advance. [Lin, para. 23]

Regarding claim 26, modified Yin teaches the device of Claim 25, but modified Yin does not teach wherein the operating system is a guest operating system.
However, Lin does teach wherein the operating system is a guest operating system. [Lin, para. 24 discloses An operating system is system software that manages computer hardware and software resources and provides common services for computer programs. The operating system is a component of the system software in a computer system. Application programs usually require an operating system to function.]
	Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Lin’s system with Yin’s system, with a motivation for remotely launching a deployment utility for installing an operating system or firmware on a server. The deployment utility is retrieved from a remote server through a network such as the Internet. The server executes the deployment utility to install the operating system or firmware without needing to download or store the deployment utility in advance. [Lin, para. 23]

Claims 27 – 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150067328 A1 to Yin in view of US 20060204949 A1 to Fok et al., (hereafter, “Fok”) in further view of US 20200082390 A1 to Mursalov.
Regarding claim 27, modified Yin teaches the device of Claim 15, but modified Yin does not teach wherein the first boot command is received based on user selection of a power button on the device.
However, Mursalov does teach wherein the first boot command is received based on user selection of a power button on the device. [Mursalov, para. 13 discloses and receive a command from the user to start, stop, or install the system, wherein the command is input by the user via the web module, wherein, upon receipt of the command to install the system, the server module performs an installation of the client module on the computing device of the user.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Mursalov’s system with Yin’s system, with a motivation to identify the user by an internal identifier and communicates the internal identifier in step (512) to the server module (214) to validate the user as an identified user. If the user is validated by the server module (214), the successful validation is communicated in step (518) to the client module (212) which, in turn, updates its status in step (520) as “being ready to operate” and prompts in step (522) the server module (214) to provide in step (524) the web module (216) a command to replace the “INSTALL” button with the “START”/“STOP” buttons, thereby completing the process. [Mursalov, para. 75]

Regarding claim 28, modified Yin teaches the device of Claim 15, but modified Yin does not teach wherein the instructions are executable to: present a graphical user interface (GUI) on a display, the GUI comprising a selector that is selectable to provide the first boot command.
However, Mursalov does teach wherein the instructions are executable to: present a graphical user interface (GUI) on a display, the GUI comprising a selector that is selectable to provide the first boot command. [Mursalov, para. 13 discloses The server module is further configured to prompt a response from the client module, wherein the response is that of a presence of response or an absence of response, wherein the presence of response indicates that a user is an active user of the system triggering the server module to send a command to the web module to display START and STOP buttons to the user via the GUI of the user, and the absence of response indicates that a user is not an active user of the system triggering the server module to send a command to the web module to display INSTALL button instead of START and STOP buttons; and receive a command from the user to start, stop, or install the system, wherein the command is input by the user via the web module, wherein, upon receipt of the command to install the system, the server module performs an installation of the client module on the computing device of the user.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Mursalov’s system with Yin’s system, with a motivation to identify the user by an internal identifier and communicates the internal identifier in step (512) to the server module (214) to validate the user as an identified user. If the user is validated by the server module (214), the successful validation is communicated in step (518) to the client module (212) which, in turn, updates its status in step (520) as “being ready to operate” and prompts in step (522) the server module (214) to provide in step (524) the web module (216) a command to replace the “INSTALL” button with the “START”/“STOP” buttons, thereby completing the process. [Mursalov, para. 75]

Regarding claim 29, modified Yin teaches the device of Claim 28, but modified Yin does not teach wherein the GUI is presented using a basic input/output system (BIOS).
However, Mursalov does teach wherein the GUI is presented using a basic input/output system (BIOS). [Mursalov, para. 12 discloses at least one graphical user interface (GUI) for displaying information to the one or more users; at least one input device for inputting data by the one or more users; a client module for communicating and interacting with the one or more computing devices of the one or more users; a web module for providing access to the system, via the GUI, for the one or more users through a social network page of the one or more users;]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Mursalov’s system with Yin’s system, with a motivation to identify the user by an internal identifier and communicates the internal identifier in step (512) to the server module (214) to validate the user as an identified user. If the user is validated by the server module (214), the successful validation is communicated in step (518) to the client module (212) which, in turn, updates its status in step (520) as “being ready to operate” and prompts in step (522) the server module (214) to provide in step (524) the web module (216) a command to replace the “INSTALL” button with the “START”/“STOP” buttons, thereby completing the process. [Mursalov, para. 75]

Regarding claim 32, modified Yin teaches the device of Claim 28, but modified Yin does not teach wherein the GUI comprises a prompt to enter a network password to communicate over the Internet to receive the boot files.
However, Mursalov does teach wherein the GUI comprises a prompt to enter a network password to communicate over the Internet to receive the boot files. [Mursalov, para. 15 discloses the client module, in response to the user activating the INSTALL button, is configured to identify the new unique internal identifier of the user; communicate the internal identifier to the server module to validate the user as an identified user, wherein, in response that the user is not identified as being valid, the server module prompts the client module to re-check and re-send the internal identifier of the user to the server module, and, in response that the user is identified as a valid user, the client module is further configured to update a status of the client module as being ready to operate; and prompt the server module to provide the web module a command to replace the INSTALL button with the START and STOP buttons.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Mursalov’s system with Yin’s system, with a motivation to perform step (314) of prompting a response from the client module (212). In response to the prompt (314) by the server module (214), the client module (212) either responds or does not respond to the prompt (314). If the client module (212) responds, the process proceeds to the step (316) of sending a command to the client module (212) to proceed to step (320) of displaying on the GUI of the user (210) the “START”/“STOP” buttons. If, however, the client module (212) does not respond, the process proceeds to step (318) of sending a command to the client module (212) to proceed to step (322) of displaying on the GUI of the user (210) the “INSTALL” button. [Mursalov, para. 73]

Claims 30 – 31 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150067328 A1 to Yin in view of US 20060204949 A1 to Fok et al., (hereafter, “Fok”) in further view of US 20200082390 A1 to Mursalov and US 10985967 B1 to Erez et al., (hereinafter, “Erez”).
Regarding claim 30, modified Yin teaches the device of Claim 28, but modified Yin does not teach wherein the GUI is presented responsive to user selection of a power button on the device.
However, Erez does teach wherein the GUI is presented responsive to user selection of a power button on the device. [Erez, col. 25 lines 12 – 18 discloses the instantiating source device activates the button injected at step 426, the proxy application 420, at 328, can display a set selection display in the graphical user interface 410. An object set selected by the instantiating source device can be loaded into the set selection display.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Erez’s system with Kaul’s system, with a motivation to indicate (e.g., by activating a button or other graphical element) a desire to initiate a suspended storage device update object set. At step 430, the proxy application 420 can then display the instantiation display in the graphical user interface 410. In the instantiation display, the instantiating source device can provide any information that may be needed to initiate and, at a later time, finished the suspended storage device update. The instantiating source device can further initiate the suspended storage device update by activating a button or other graphical element in the instantiation display. [Erez, col. 45 lines 18 – 28]

Regarding claim 31, modified Yin teaches the device of Claim 28, but modified Yin does not teach wherein the GUI is presented responsive to user selection of a power button on the device a first time after the device is received from a third party.
However, Erez does teach wherein the GUI is presented responsive to user selection of a power button on the device a first time after the device is received from a third party. [Erez, col. 25 lines 12 – 18 discloses the instantiating source device activates the button injected at step 426, the proxy application 420, at 328, can display a set selection display in the graphical user interface 410. An object set selected by the instantiating source device can be loaded into the set selection display.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Erez’s system with Kaul’s system, with a motivation to indicate (e.g., by activating a button or other graphical element) a desire to initiate a suspended storage device update object set. At step 430, the proxy application 420 can then display the instantiation display in the graphical user interface 410. In the instantiation display, the instantiating source device can provide any information that may be needed to initiate and, at a later time, finished the suspended storage device update. The instantiating source device can further initiate the suspended storage device update by activating a button or other graphical element in the instantiation display. [Erez, col. 45 lines 18 – 28]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc Pham whose telephone number is (571)272-8893.  The examiner can normally be reached on Monday - Thursday 7:30 AM - 4:30 PM; Friday 8:00 AM - 12:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.P./Patent Examiner, Art Unit 2434                                                                                                                                                                                                        /NOURA ZOUBAIR/Primary Examiner, Art Unit 2434